Citation Nr: 9910580	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  97-05 177	)	DATE
	)
	)                           

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
symptoms and abdominal pains, to include as due to an 
undiagnosed illness.

2.  Entitlement to service connection for liver changes and 
fatty infiltration, to include as due to an undiagnosed 
illness.

3.  Entitlement to service connection for a renal cyst, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for a skin condition, 
to include as due to an undiagnosed illness.

5.  Entitlement to service connection for joint pain in the 
arms and legs, to include as due to undiagnosed illness.

6.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1991.  He had active service in the Southwest Asia theater in 
support of Operations Desert Shield and Desert Storm from 
September 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.  During the pendency of this appeal, the veteran's 
claims file was transferred from the Louisville RO to the 
Milwaukee RO.

A liberal reading of the veteran's appeal reveals that he 
appears to raise the question that he had to terminate his 
employment as a result of his disabilities, thereby raising 
the issue of unemployability.  This issue, however, is not 
currently developed or certified for appellate review.  While 
the claims file was at the Board, the veteran's 
representative submitted a notice of disagreement to the RO, 
disagreeing with the September 1998 rating decision which 
denied service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.  These 
matters are referred to the RO for appropriate consideration.



FINDINGS OF FACT

1.  Disability due to an undiagnosed illness was not shown to 
be first manifest during service in the Southwest Asia 
theater of operations during the Persian Gulf War nor is 
there evidence of compensable disability attributable to an 
undiagnosed illness after service discharge.

2.  The claims of entitlement to service connection for 
gastrointestinal symptoms and abdominal pains, liver changes 
and fatty infiltration, renal cyst, skin condition, joint 
pain in the arms and legs, and fatigue, to include as due to 
an undiagnosed illness, are not supported by cognizable 
evidence showing that the claims are plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  Disability alleged to be due to an undiagnosed illness is 
not shown to have been incurred during the veteran's period 
of active duty in the Southwest Asia theater of operations 
during the Persian Gulf War nor shown to a compensable level 
after service discharge.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.317 (1998).

2.  The claims of entitlement to service connection for 
gastrointestinal symptoms and abdominal pains, liver changes 
and fatty infiltration, renal cyst, skin condition, joint 
pain in the arms and legs, and fatigue, to include as due to 
an undiagnosed illness, are not well grounded.  38 U.S.C.A. § 
5107(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran served on active duty from June 1971 until his 
retirement for years of service in June 1991.  During his 
active duty, he had service in the Southwest Asia theater in 
support of Operations Desert Shield and Desert Storm from 
September 1990 to March 1991.  A review of the veteran's 
service medical records (SMRs) reveals that he was treated 
for sharp pains in the stomach and abdominal cramps on two 
occasions in 1975.  He was also treated for tinea pedis in 
1974 and folliculitis in 1979 and 1980.  He did not have a 
retirement physical but an SMR entry dated in April 1991 
referred to a physical examination in March 1987.  The March 
1987 examination report noted that the veteran had an 
elevated cholesterol level, exceeded the maximum allowed 
weight, had defective visual acuity in both eyes, and a non-
progressive high frequency hearing loss in both ears.

The veteran filed an informal claim for disability 
compensation in May 1991.  He submitted a VA Form 21-4138 
wherein he indicated that he wished to claim service 
connection for hearing loss, hemorrhoids, and other 
conditions that would be included on a VA Form 21-526.  He 
said that he did not have a retirement physical and noted 
that his last military physical examination was in 1987.

The veteran was afforded a VA physical examination in 
September 1991.  The veteran did not present any complaints 
related to the issue on appeal.  The veteran had a history of 
right shoulder rotator cuff injury.  An examination of the 
abdomen was negative.  He was diagnosed with seborrheic 
dermatitis of the face and a minimal elevation in his 
cholesterol level based upon laboratory studies.

The veteran filed his present claim in February 1995.  Along 
with his 21-4138, the veteran submitted private treatment 
records from Tomah Memorial Hospital from February 1995.  The 
veteran said that he had developed abdominal/gastrointestinal 
pain since his service in Saudi Arabia.  He had primarily 
controlled the symptoms by over-the-counter (OTC) remedies.  
He felt that the liver and kidney problems noted on his 
hospitalization were also the direct result of his service in 
the Gulf.

The hospital records revealed that the veteran was admitted 
through the emergency room on February 17, 1995.  He had 
acute abdominal pain that radiated to his back.  The 
discharge summary noted that laboratory studies revealed the 
veteran to be extremely lipemic with high triglceridemia and 
hyperglycemia and amylase and lipase were elevated.  His 
admission diagnosis was acute pancreatitis.  An abdominal 
ultrasound showed changes in the liver suggesting fatty 
infiltrate.  There was no evidence of cholelithiasis or 
biliary obstruction.  A renal cyst was noted on the right 
kidney in the lower pole area.  The veteran was placed on an 
1800 calorie American Diabetes Association (ADA) diet.  His 
discharge diagnoses were:  acute pancreatitis, 
hypertriglyceridemia, hyperglycemia, and fatty infiltrate of 
the liver on ultrasound.

The veteran submitted a statement in June 1995 wherein he 
stated that he began to develop stomach problems while still 
on active duty for about his last six months of service.  He 
attributed his problems to not being able to digest certain 
foods and used OTC remedies and avoided certain foods to 
lessen his problems.  Then in February 1995 he had the acute 
episode which required his hospitalization.  He said that his 
September 1991 VA examination had noted elevated glucose and 
cholesterol levels but he had not been informed of this.  He 
added that no explanation had been provided as to why he 
developed a renal cyst or what problems it might cause him in 
the future.  He also said that he had left his job in 1995 
due to continuous pain in his arms and legs.  Finally, he 
noted that he was not assigned to Saudi Arabia with his 
regular unit and did not know the individuals or how to 
contact them at this point to obtain supporting statements.

Associated with the claims file are private treatment records 
from the Lake Tomah Clinic and the veteran's private 
physician, M.C. Stark, D.O.  The records cover a period from 
August 1991 to June 1995.  The records show that the veteran 
suffered a strain in his right shoulder in August 1991 
involving a riding lawn mower and was diagnosed with 
tendonitis.  Entries dated in March and June 1995 noted that 
the veteran was followed for his compliance with his 
medication and diet to treat his diabetes and hyperlipidemia.  
There was no reference linking any of the veteran's 
conditions or complaints to any incident of service.

Also associated with the claims file are VA treatment records 
for the period from August 1994 to June 1995.  The records 
primarily relate to a Persian Gulf (PG) Registry Examination 
and follow-up provided in 1994.  A Persian Gulf Registry 
Sheet, dated in August 1994, listed the veteran's complaints 
as muscle pain and stiffness, shortness of breath and nerves.  
Physical examination noted that the veteran was evaluated for 
complaints of dyspnea on exertion, fatigue, myalgias, morning 
headaches, sleep apnea-like symptoms with occasional 
insomnia, and rash.  He had worked at a grocery store 
unloading trucks and stocking shelves until July 1994 but 
quit because of muscle pain and joint stiffness.  However his 
symptoms persisted.  He reported a collapsing of the right 
knee and throbbing discomfort of both legs.  The examiner 
noted that various consultations were ordered.  The 
examiner's pertinent diagnoses were:  myalgias, etiology to 
be determined (rule out fibromyalgia); chronic bronchitis; 
and possible sleep apnea.  

A dermatology consultation in October 1994 diagnosed the 
veteran with seborrheic dermatitis of the face.  The veteran 
was provided a neuropsychological examination in October 
1994.  He was administered the Microcog Test of cognitive 
functioning and the Minnesota Multiphasic Personality 
Inventory-2 (MMPI-2).  The examiner noted that the MMPI 
profile appeared valid and suggested that the most prominent 
symptoms were likely to be somatic discomfort and pain.  The 
examiner said that patients with similar profiles tended to 
present themselves as physically ill although there may be no 
clinical basis for their symptoms.  These individuals might 
complain of dizziness, insomnia, weakness and fatigue.  The 
examiner provided further descriptions of the likely 
manifestations presented by this type of individual.  In 
summary, the examiner said that he could not rule out the 
possibility of an acquired cognitive deficit of unknown 
origin.  He added the veteran appeared to be mildly to 
moderately depressed and was likely to demonstrate many 
symptoms of a somatoform nature, especially under stress.

A December 1994 VA pulmonary examination noted that the 
veteran reported a two year onset of dyspnea.  His weight was 
noted to be 241 pounds.  Past medical history was noted to be 
negative although the veteran had reported some irritable 
bowel problems with eating tomatoes.  A pulmonary function 
test (PFT) was reported to be normal as was a chest x-ray.  
The examiner's impression was shortness of breath likely 
secondary to deconditioning, questionable obstructive sleep 
apnea, and no history of chronic bronchitis/chronic 
obstructive pulmonary disease (COPD).  The veteran was 
provided notice of the results of his examination in June 
1995.  He was informed that he had abnormal blood sugar and 
liver tests and it was recommended that he receive follow-up 
at a VA medical center (VAMC) or from his private physician.

The veteran was afforded a VA general medical examination in 
August 1995.  The examiner noted that he had reviewed the 
claims file, SMRs and PG registry examination and February 
1995 discharge summary.  The veteran was considered to be an 
excellent historian.  He had post-service employment as a 
part-time grocery store stocker from July 1992 to July 1994.  
The examiner said that the veteran reported no lost time from 
employment.  He gave a history of retiring from service 
within three months of his return from Saudi Arabia.  He was 
well until 1991-1992 when he developed fatigue, irritability, 
recurrent insomnia, forgetfulness, and various somatic 
complaints.

The veteran said that he felt that he had been unable to work 
since July 1994 but was not able to explain why.  He gave 
information regarding SCUD attacks at or near his compound.  
It was noted that he was probably not exposed to smoke from 
burning oil wells and did not sleep in the desert.  He was in 
areas that were fogged with insecticide.  He also had an 
anthrax shot without side effects.  He denied having any 
illnesses in the Gulf.

Following the veteran's retirement from service he put on 
approximately 50 pounds.  He was diagnosed with diabetes in 
1995.  His fatigue began about three to four years earlier.  
It was persistent and did not resolve with bedrest.  He felt 
that it decreased his activity level by half.  He did not 
take day time naps and did not report dangerous drowsiness.  
He denied any gastrointestinal symptoms.  His musculoskeletal 
symptoms were minimal.  He described arthralgias of the knees 
and elbows with stiffness after rest lasting more than one 
minute.  Physical examination reported no functional effects 
of the musculoskeletal system.  Pertinent diagnoses were 
diabetes mellitus, non-insulin dependent (Type II); 
seborrheic dermatitis of the face; actinic skin changes, of 
the shoulders, back and arms; and hyperlipidemia with 
hypertriglyceridemia secondary to diabetes mellitus.

Associated with the claims file are additional VA treatment 
records for the period August to December 1995.  The records 
reflect additional laboratory results from the veteran's 
August 1995 VA examination and a September 1995 clinical 
entry which noted that the veteran had a good understanding 
of diabetes.

Also associated with the claims file are private treatment 
records from Tomah Memorial Hospital for the period from 
February 1995 to October 1996.  Also included are treatment 
records from the Franciscan Skemp Healthcare Medical Center 
and the Gundersen Mubarak Clinic.  The records contain 
duplicate information regarding the February 1995 
hospitalization although his admission physical from that 
time noted that the veteran had no musculoskeletal 
complaints.  He was admitted in January 1996 with epigastric 
pain after eating.  His admission diagnosis was acalculous 
cholecystitis.

Physical examination noted that the veteran complained of a 
few aches and pains but had no specific changes of arthritis 
or musculoskeletal limitations.  He underwent a laparoscopic 
cholecystectomy that same month.  The pathology report 
indicated that the veteran had chronic cholecystitis.  An 
October 1996 consultation noted the veteran was treated for 
complaints of intermittent epigastric and right upper 
quadrant pain and alternating bowel movements with pain.  The 
examiner's impressions were:  intermittent epigastric pain 
and alternating bowel movements consistent with irritable 
bowel syndrome; rectal bleeding rule out polyps or malignancy 
or diverticular disease; and, probable lactose intolerance 
superimposed on irritable bowel syndrome.

Members of the veteran's family, to include his wife, two 
sisters and his brother-in-law, submitted statements in 
support of the veteran's claim in October 1996 and again in 
January 1997.  The Board notes that the veteran's wife and 
one sister are registered nurses, while the other sister and 
brother-in-law have identified themselves as nursing 
assistants.  Essentially all of the statements related that 
the veteran was in good health prior to his service in Saudi 
Arabia.  He had had a weight problem but no other real health 
issues.  They noted his onset of stomach problems leading to 
his hospitalization in 1995 and his continued problems after 
that.  He also complained of body aches and fatigue.  He 
appeared to be older than his years and had quit his job 
because he could no longer do the lifting required.  The 
statements all made numerous mention of changes in the 
veteran's attitude, and behavior after his return to the 
United States.  

The veteran also submitted statements received in October 
1996 and January 1997.  He again listed his complaints 
regarding his GI problems, fatigue and skin condition.  He 
noted that he did not seek medical attention in service for 
every little complaint and that was why some things were not 
documented in his SMRs.  He also questioned whether the 
various diagnoses provided in his case really addressed his 
medical problems.  He contended that his symptoms were not 
the result of diagnosed illnesses but were "undiagnosed 
illnesses" resulting from his service in Saudi Arabia.  

Associated with the claims file are additional private 
records from the Lake Tomah Clinic for the period from August 
1991 to August 1997.  Most of the records are duplicates of 
material already of record.  However, several entries relate 
to the issues on appeal.  An October 1996 entry noted that 
the veteran continued to complain of epigastric pain that he 
had had off and on since January 1996.  He was diagnosed with 
abdominal pain.  In May 1997 he was treated for complaints of 
reflux.  He was diagnosed with gastroesophageal reflux 
disease (GERD).  Also in May 1997, he was treated for a tick 
bite in his right inner thigh.  In August 1997 he was treated 
for several complaints.  He was noted to have a full range of 
motion of the upper extremities.  He was tender to palpation 
over the bicipital tendon attachment on the right side.  He 
had good strength bilaterally in the lower extremities.  
There was no crepitus of the knees.  He was tender along the 
joint line on the right leg, more on the lateral aspect but 
had full range of motion with no laxity of the ligaments.  X-
rays of the right knee were noted to be negative.  He was 
diagnosed with bicipital tendinitis.  Finally, he was 
followed two weeks later when his shoulder and knee pain were 
noted as improved.

Finally, in May 1998, the veteran was afforded a VA 
examination pertaining to his claim for an acquired 
psychiatric disorder.  However, there were no pertinent 
physical findings from that examination applicable to the 
issues on appeal.

Analysis

The veteran is seeking service connection for 
gastrointestinal symptoms and abdominal pains, liver changes 
and fatty infiltration, renal cyst, skin condition, joint 
pain in the arms and legs, and fatigue.  The legal question 
to be answered initially is whether the veteran has presented 
evidence of well-grounded claims; that is, claims that are 
plausible.  If he has not presented well-grounded claims, his 
appeal must fail with respect to these claims and there is no 
duty to assist him further in the development of his claims.  
38 U.S.C.A. § 5107(a) (West 1991).  As will be explained 
below, the Board finds that these claims are not well 
grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection. 38 
C.F.R. § 3.303(b) (1998).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  However, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

Service connection may also be established for chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2001.  38 C.F.R. § 3.317(a)(1) (1998).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first become manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from part 4 
of chapter 38, Code of Federal Regulations, for a disease or 
injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service-
connected for purposes of all laws in the United States.  38 
C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (1998).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, the Court), lay observation 
is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The veteran's SMRs show treatment for stomach complaints and 
a skin condition on an acute basis with the latest treatment 
being in 1980.  There is no evidence of treatment, or 
diagnosis for liver problems or a renal cyst.  Moreover, 
there is no indication of any such problems at the time of 
the veteran's September 1991 VA examination. 

Various private treatment records show that the veteran was 
seen following his separation from service for complaints of 
right shoulder pain in August 1991 after he strained his 
shoulder trying to control a riding lawn mower.  He was 
admitted to the Tomah Memorial Hospital in February 1995 with 
an episode of acute pancreatitis.  He was diagnosed with 
fatty infiltrates of the liver and a renal cyst at that time.  
Subsequent treatment records reflect a diagnosis and 
treatment for diabetes and complaints of continued epigastric 
pain leading to the removal of the veteran's gall bladder in 
January 1996 as well as continued treatment for 
gastrointestinal complaints in October 1996.  He has had 
diagnoses of acute pancreatitis, diabetes, chronic 
cholecystitis, irritable bowel syndrome, and GERD at varying 
times.  He was treated for bilateral shoulder pain that was 
diagnosed in 1997 as tendonitis.  However, the treatment 
records reported full ranges of motion for both the upper and 
lower extremities with good leg strength.  He had right knee 
pain in August 1997 that began after he stopped his 
antibiotic treatment for a tick bite.  His right upper arm 
pain was noted to be of only short duration at that time.  
The Board notes, however, that none of these conditions were 
related to any incident of service, especially during the 
veteran's period of service in the Persian Gulf.  Further, 
the veteran's PG Registry examination, as well as the 
September 1991 examination, diagnosed his skin condition as 
seborrheic dermatitis with no reference to any incident of 
service.  The VA examination of August 1995 noted that the 
veteran's dyslipidemia (with hypertriglyceridemia) was 
secondary to his diabetes.

In summary, the veteran suffers from diagnosed conditions 
regarding his gastrointestinal complaints.  The diagnoses 
have varied as different treatments were applied and surgical 
intervention employed.  However, there is no indication in 
the record that he suffers from either an undiagnosed GI 
illness or a GI illness related to service.  His liver 
changes and fatty infiltrates were related to his diabetes by 
the VA examiner in August 1995 with no objective evidence 
linking them to service.  The renal cyst was diagnosed in 
February 1995.  As such it is excluded for consideration as 
an undiagnosed illness.  Moreover, there is no link between 
the 1995 diagnosis and any incident of service.  The veteran 
has been diagnosed with seborrheic dermatitis and actinic 
skin changes as diagnosed conditions.  Likewise, these 
conditions have not been related to service by any objective 
evidence.

Finally, the veteran complained of joint pain and fatigue.  A 
review of his private medical records show no support for 
either claim.  The veteran is not noted to complain of 
fatigue from 1991 to 1997 in his primary physician's records.  
He was even noted to go fishing on and off during the week in 
August 1997.  The Board notes that the private treatment 
records recorded the veteran's complaints as he presented 
them and reflect treatment for the assorted complaints, such 
as when he underwent computed tomography (CT) performed in 
October 1996 to assess his complaints of dizziness and 
headaches.  No such evaluation is noted for complaints of 
ongoing fatigue.  The Board finds it compelling that there is 
a complete lack of reference to any type of complaint of 
fatigue in the records.  Moreover, in August 1997 he was 
noted to have a full range of motion of all four extremities 
with good leg strength.  Combined with the August 1995 VA 
examination of no functional effects of the musculoskeletal 
system being noted, and the lack of any findings regarding 
the musculoskeletal system with the January 1996 
hospitalization, there is no objective support for the 
veteran's complaints involving joint pain and fatigue.

While the veteran claims that he developed gastrointestinal 
symptoms and abdominal pains, liver changes and fatty 
infiltration, renal cyst, skin condition, joint pain in the 
arms and legs, and fatigue as a result of his service in the 
Persian Gulf, he has offered no competent evidence to 
establish such a relationship, other than his own 
unsubstantiated contentions.  Moreover, he has asserted that 
even though he has several diagnoses for his conditions, 
those diagnoses are not adequate and do not fully explain his 
symptoms.  While the veteran is certainly capable of 
providing evidence of symptomatology, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge..."  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Causative factors of a disease amount 
to a medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).

The only evidence of record which relates the cause of the 
veteran's claimed conditions to his service in Saudi Arabia 
are the veteran's own statements and the statements from his 
family members.  As discussed previously, the veteran is not 
competent to offer an opinion as to the etiology of his 
claimed conditions or to challenge the diagnoses provided.  
The Board notes that the veteran's wife and sister (R.T.) 
were identified as registered nurses on their statements, and 
that the veteran's other sister (K.M.B.) and his brother-in-
law (D.B.) were identified as nursing assistants.  The 
veteran's wife said that she currently managed a dialysis 
satellite and Ms. T. said her specialty was geriatrics.  Ms. 
B. and Mr. B. did not state what there qualifications are.
The Court adjudicated a somewhat similar situation in the 
case of Black v. Brown, 10 Vet. App. 279, 284 (1997).  There 
the veteran's spouse was a registered nurse who testified as 
to the etiology of the veteran's cardiac disability.  In 
finding that the spouse's testimony did not constitute 
probative medical evidence, the Court did not question the 
spouse's qualifications as a nurse.  The Court did find that 
there was no evidence to indicate that the spouse had special 
knowledge regarding cardiology and that there was no evidence 
to indicate that the spouse had participated in the veteran's 
treatment.  The Court held that in light of the other medical 
evidence of record, the spouse's opinion was not probative 
regarding the etiology of the veteran's condition. 

The Board finds that the analysis provided in Black is 
applicable in the present situation in finding the veteran's 
family members' evidence not probative of the issues at hand.  
As in Black, the evidence of record indicates that the 
veteran's spouse and one sister are nurses, and the other 
sister and brother-in-law are nursing assistants, but none of 
the family members have alleged that they had any special 
knowledge or training regarding the cause of the veteran's 
various conditions or that they had participated in the care 
of the veteran.  The veteran's spouse asserted that her 
medical training alone was sufficient to qualify her as an 
expert.  However, as noted in Black, that is not sufficient.  
Cf. Goss v. Brown, 9 Vet. App. 109, 113 (1996) (treating 
nurse's statement enough to well ground claim where nurse 
participated in the treatment of the veteran for symptoms of 
frostbite).  

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show the veteran with any of the 
claimed conditions during service and as he has not submitted 
any medical opinion or other competent evidence to show the 
claimed conditions in service or to support a finding that 
his current conditions are in any way related to his periods 
of service, or to his service in Saudi Arabia, the Board 
finds that he has not met the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claims are well grounded.  
38 U.S.C.A. § 5107.  Hence, the benefits sought on appeal are 
denied.  
Although the Board has disposed of the claim of entitlement 
to service connection for gastrointestinal symptoms and 
abdominal pains, liver changes and fatty infiltration, renal 
cyst, skin condition, joint pain in the arms and legs, and 
fatigue on a ground different from that of the RO, that is, 
whether the veteran's claims are well grounded rather than 
whether he is entitled to prevail on the merits, the veteran 
has not been prejudiced by the Board's decision.  In assuming 
that the claim was well grounded, the RO accorded the veteran 
greater consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).


ORDER

Entitlement to service connection for gastrointestinal 
symptoms and abdominal pains, liver changes and fatty 
infiltration, renal cyst, skin condition, joint pain in the 
arms and legs, and fatigue, to include as due to an 
undiagnosed illness, is denied.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals


 

